Citation Nr: 9915290	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  99-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for intraductal carcinoma 
of the right breast and vulvar carcinoma, including as due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran had active service from June 1963 to December 
1966.


FINDINGS OF FACT

1.  The evidence does not show the veteran served in the 
Republic of Vietnam during the Vietnam era.

2.  There is no competent medical evidence that indicates the 
veteran's intraductal carcinoma of the right breast and 
vulvar carcinoma are related to Agent Orange exposure during 
service, or are otherwise related to her period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
intraductal carcinoma of the right breast and vulvar 
carcinoma, including as due to Agent Orange exposure, is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  
Additionally, in the case of a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
to an herbicide agent, unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, 
service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements.  First, a veteran 
must show that he/she served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Secondly, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is, in fact, causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claim file must be evaluated to determine 
whether there is at least evidentiary equipoise as to the 
question of whether any currently diagnosed disability is 
related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116.

Moreover, if a condition noted during service is not shown to 
be chronic, then continuity of symptomatology after service 
generally is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1998).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the Board notes the 
veteran's service medical records do not contain any 
indication that she was examined or treated for intraductal 
carcinoma of the right breast and/or vulvar carcinoma during 
her service.  Additionally, the record includes medical 
records from various private health care providers including, 
but not limited to, Susan Vasko, M.D.; Jeffrey G. Bell, M.D.; 
William S. Rothermel, M.D.; Michael J. Delphia, M.D.; the 
Grant/Riverside Methodist Hospital; and Cigna Health Care 
dated from 1993 to 1998.  These records basically describe 
the treatment the veteran received over time for various 
health problems, including a skin condition; problems with 
her back, knee and elbow; and intraductal carcinoma of the 
right breast and vulvar carcinoma.  Specifically, these 
records show that the veteran underwent a radical right 
mastectomy with reconstruction in January 1996, and a 
vulvectomy in October 1997.  As well, these records provide 
information relating to a hysterectomy performed on the 
veteran during 1974. 

However, after a review of the record, the Board finds that 
the evidence neither shows that the veteran served in the 
Republic of Vietnam during the Vietnam era; nor that she has 
been diagnosed with one of the various diseases for which the 
Secretary of Veterans Affairs, under the Authority of the 
Agent Orange Act of 1991, has determined there is an 
association with exposure to the herbicides used in the 
Republic of Vietnam during the Vietnam era.  See 61 Fed. Reg. 
57587 (1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  As a matter 
of fact, the Secretary has expressly indicated that the 
credible evidence against an association between herbicide 
exposure and breast/female reproductive cancers outweighs the 
credible evidence for such association, and thus, has 
determined that a positive association does not exit.  See 61 
Fed. Reg. 41442-41449 (1996).  As such, the Board finds that 
the evidence does not show the veteran's claim for service 
connection for intraductal carcinoma of the right breast and 
vulvar carcinoma as due to Agent Orange exposure is well 
grounded, and thus, service connection on a presumptive basis 
due to Agent Orange exposure is not warranted.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

Additionally, after reviewing the veteran's claim on a direct 
basis as required by Combee, supra, the Board finds that the 
veteran has not submitted any medical evidence showing that 
she currently suffers from intraductal carcinoma of the right 
breast and vulvar carcinoma which are otherwise related to 
her period of service.  Specifically, the veteran has failed 
to satisfy an essential element necessary to well ground her 
claim, which is the existence of a nexus between the claimed 
disorders and her period of service.  A well-grounded claim 
must be supported by evidence, not merely allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of competent medical evidence to support the claim of 
service connection for intraductal carcinoma of the right 
breast and vulvar carcinoma, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that her claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran and her representative.  While the Board acknowledges 
the sincerity of these statements, the Board notes that 
neither the veteran nor her representative, as lay persons, 
are qualified to offer a medical opinion regarding the 
diagnoses of the claimed disabilities or the etiology of any 
such disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra, in which the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) held that a veteran does not meet the burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

As well, as the veteran has failed to meet her initial burden 
of submitting evidence which would well ground her claim of 
service connection, VA is under no duty to assist the veteran 
in developing the facts pertinent to the claim.  See Epps, 
supra.  There is nothing in the text of section 5107 to 
suggest that VA has a duty to assist the claimant until he or 
she meets his or her burden of establishing a "well 
grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Epps, supra.  However, the Board notes that in her June 
1998 VA form 21-526 (Veteran's Application for Compensation 
or Pension), the veteran listed the names of Evelyn Sindon 
and Julie Ritter as individuals who knew facts pertaining to 
her intraductal carcinoma of the right breast and vulvar 
carcinoma.  In this regard, the Board observes that the 
record does not contain any statements from these 
individuals, and notes that, if these statements would 
provide competent medical evidence so as to fulfill the nexus 
requirement discussed above, the veteran should submit such 
statements as they may assist her in well grounding her claim 
of service connection.  See 38 U.S.C.A. § 5103 (West 1991); 
see generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claim of service connection, and the reasons for which her 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for intraductal carcinoma of the right 
breast and vulvar carcinoma, including as due to Agent Orange 
exposure, is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

